Citation Nr: 1313295	
Decision Date: 04/22/13    Archive Date: 05/03/13	

DOCKET NO.  10-47 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, variously diagnosed.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in New York, New York, that denied entitlement to service connection for a psychiatric disability, variously classified.


FINDING OF FACT

The Veteran has a dysthymic disorder with social phobia that is reasonably related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disorder, namely a dysthymic disorder with social phobia, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a psychiatric disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth in the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing:  (1) the existence of a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service--the so called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

Initially, the Board notes that the claims file does not contain the Veteran's service treatment records.  Of record is a July 2008 memorandum reflecting that all procedures to obtain the Veteran's service treatment records had correctly been followed.  It was determined that all evidence to obtain needed information had been exhausted and that further attempts would be futile.  Accordingly, it was determined the records are not available.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusion and to consider very carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (BVA has a heightened duty in a case where the service medical records are presumed destroyed).  The law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that his current psychiatric disability had its onset during his active service.  His various statements of record assert that he has had ongoing problems with his psychiatric disability ever since active service.  

The pertinent medical evidence of record contains VA outpatient visits dated from the late 1990's.  At the time of a VA mental health clinic outpatient visit in November 1998, it was reported the Veteran had been attending the mental health clinic since 1994 for diagnoses of social phobia and dysthymic disorder.  He was given an Axis II diagnosis of avoidant and dependent personality disorders.

At the time of a visit with the same psychiatrist in April 1999, it was noted that while in service the Veteran reported developing what appeared to be a social phobic disorder with anxiety.  He found himself very uncomfortable with groups of people he was supposed to be with.  He became isolated and had no close relationships.  He stated this had been prolonged ever since service discharge.  He had not been able to be intimate over the years.  It was indicated that in 1987, at the age of 47, he developed dysthymia and was no longer able to be gainfully employed.  In 1994 the dysthymia turned into a major depression and required medication and treatment by VA.

Of record is a November 2005 communication from a private physician who stated that he was writing on behalf of the Veteran.  He indicated the Veteran claimed to have been his patient in New York City in 1966 where he had his practice at the time.  The physician stated that "although I have no records from my New York Office in 1966 I feel [the Veteran] description of details of my office and procedures and other events he disclosed in a letter to me convinces me that I did treat him for depression in 1966.  I treated his depression with psychotropic medications.  I also would agree with his recollection that he sought further treatment with electroshock therapy (EST) while under my care."

In a statement dated in June 2006, the VA staff psychiatrist, who was the Veteran's principal treating psychiatrist, indicated that when the Veteran entered the military, he "entered the mass camp structure which was very traumatic to him.  He describes the impact of being in a crowd of close proximity as 'it's like being thrown into a lion's den,' no longer having the 'protection and security' of his own confine.  He was too tensed up to participate in group activities like other soldiers, developed symptoms of social phobia."  The VA staff psychiatrist indicated that the drastic environmental change with added stresses and pressures to which the Veteran was not accustomed, led to his developing a phobic disorder.  The Veteran stated that he was very uncomfortable with groups of other individuals and he became isolated and alone.  The Veteran reported an inability to get along with others after discharge from service.  The VA psychiatrist reported that the Veteran told him that he sought his first treatment in 1966 with the private physician mentioned above.  The Veteran reported having had several sessions of treatment and was given medication.  The VA psychiatrist gave diagnoses that included dysthymia with social phobia and an avoidant personality disorder.  He stated "it is more likely than not that his mental disability resulted from stresses suffered while being in active duty in the Army."

Subsequent medical evidence of record reveals a principal diagnosis of dysthymic disorder/social phobia.

In view of the foregoing, the Board finds that the probative and persuasive evidence of record reflects that the Veteran's current psychiatric disability is related to his active service.  He has given a consistent history of psychiatric difficulties since service. His long time VA treating psychiatrist has opined that the currently diagnosed dysthymic disorder with social phobia is related to his experiences on active service.  Additionally, a private physician recalls to the best of his ability that he treated the Veteran for depressive symptoms in 1966, a time the Board notes is just months after the Veteran's service discharge.  There is no medical opinion to 



					(Continued on next page)







the contrary.  The Board sees no reason to disagree with the positive evidence of record.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for a chronic acquired psychiatric disability, namely a dysthymic disorder with social phobia, is granted.



	                        ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


